Citation Nr: 0410647	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  98-06 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to July 1986 and 
from October 1993 to March 1996.  

The issue on appeal arose from a Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision in January 1998.  

In March 2000 the Board remanded this case for additional 
development of the evidence.  Also on appeal at that time was the 
issue of entitlement to an initial disability rating greater than 
10 percent for migraine headaches.  

While in remand status the RO in November 2003 granted an 
increased 30 percent evaluation for migraine headaches effective 
from March 22, 1996, date of receipt of claim within one year 
following service separation.  The denial of service connection 
for PTSD was confirmed and continued.  

In November 2003 the RO furnished the veteran and representative a 
supplemental statement of the case on the issues of entitlement to 
service connection for PTSD and entitlement to an initial 
disability rating greater than 30 percent for migraine headaches. 

In a December 2003 statement the veteran stated that she was 
satisfied with the increased 30 percent rating granted for 
migraine headaches and withdrew such issue from any further 
appellate review.

The Board's jurisdiction is limited the issue as noted on the 
title page.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you if further 
action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs (or VBA AMC) to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.43 and 38.02.  

A comprehensive review of the record shows that evidence received 
in response to the Board's March 2000 Remand raises the 
inextricably intertwined issue of entitlement to service 
connection for an acquired psychiatric disorder other than PTSD.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

In a May 2000 statement from a Department of the Army, Chief, 
Community Mental Health Services (CMHS), it was noted that the 
veteran was evaluated and treated at Fort Leonard Wood CMHS from 
approximately May 18, 1995 through September 30, 1995, for a 
psychiatric disorder diagnosed as an adjustment disorder with 
depressed mood.  

Also of record is information showing that the veteran received 
psychiatric counseling for an adjustment disorder with mixed 
anxiety and depressed mood from August 24, 1994 to September 29, 
1994 through the Counseling and Family Service, 1821 North 
Knoxville Avenue, Peoria, Illinois 61603.  

The records cited above from Fort Leonard Wood Community Mental 
Health Service and the Counseling and Family Service remain 
outstanding and should be obtained for the record as they may 
contain information helpful to the veteran's claim.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).




VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim, including obtaining VA examinations 
which are adequate for adjudication, as well as the duty to obtain 
all relevant treatment records.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).

VBA AMC should arrange for hard copies to be made of the service 
related microfiche data added to the record.  

Also, the Board notes that in a March 14, 2004, brief, the 
veteran's representative essentially objected to the RO's decision 
not to obtain a statement from the veteran's chaplain in service.  
The record shows that the veteran might have discussed her rape 
with Captain Thomas E. Patterson, Jr., a hospital chaplain at Fort 
Lenord Wood in 1982.  The VBA AMC should attempt to obtain a 
statement from the veteran's chaplain regarding the veteran's rape 
in service, if possible.  

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the VBA AMC for the following development:

1.  The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  Such notice should specifically 
apprise the veteran of the evidence and information necessary to 
substantiate her claim of service connection for a psychiatric 
disorder including PTSD and inform her whether she or VA bears the 
burden of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) and (b) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  

A record of his notification must be incorporated into the claims 
file.

The VBA AMC should then conduct any necessary development brought 
about by the veteran's response.

Specifically, VBA AMC should make all necessary arrangements to 
obtain the veteran's outstanding medical records at Fort Leonard 
Wood Community Mental Health Service pertinent to treatment of a 
psychiatric disorder including adjustment disorder with depressed 
mood from approximately May 18, 1995 through September 30, 1995, 
and all outstanding medical records at the Counseling and Family 
Service, 1821 North Knoxville Avenue, Peoria, Illinois 61603, 
regarding treatment for an adjustment disorder with mixed anxiety 
and depressed mood from August 24, 1994 to September 29, 1994.  

The VBA AMC should attempt to obtain a statement from the 
veteran's chaplain regarding the veteran's rape in service, if 
possible.  





3.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. § 5103A(b)(2)). 

4.  VBA AMC should arrange for hard copies to be made of the 
service related microfiche data added to the record.  

5.  The VBA AMC should make arrangements to afford the veteran a 
VA examination by a specialist in psychiatry including on a fee 
basis, if necessary, to determine the nature, extent of severity, 
etiology and date of approximate onset of a psychiatric disorder 
other than PTSD.  The claims file and a separate copy of this 
remand must be made available to and reviewed by the examiner 
prior and pursuant to conduction and completion of the 
examination.  The medical specialist must annotate the examination 
report that the claims file was in fact made available for review 
in conjunction with the examination.  Any further indicated 
special studies should be conducted including supplemental 
psychological tests.  

Following a comprehensive review of the record, the psychiatric 
examiner should express an opinion as to whether it is at least as 
likely as not that the veteran has a psychiatric disorder other 
than PTSD which is related to the psychiatric symptoms treated in 
active service.  Any opinions expressed by the examiner must be 
accompanied by a complete rationale.

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that the above requested development has been completed in 
its entirety.

In particular, the VBA AMC should review the requested examination 
reports and required opinions to ensure that they are responsive 
to and in complete compliance with the directives of this remand, 
also ensuring they are legible.  If they are not, the VBA AMC 
should implement corrective procedures.  See Stegall v. West, 11 
Vet. App. 268 (1998).

After undertaking any development deemed appropriate in addition 
to that specified above, the VBA AMC should formally readjudicate 
the issue of entitlement to service connection for PTSD and 
formally adjudicate the intertwined issue of service connection 
for a psychiatric disorder other than PTSD.

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertaining to the 
issue currently on appeal.  

A reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  




No action is required of the appellant until she is notified by 
the VBA AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of her claim of service 
connection for a psychiatric disorder including PTSD.  38 C.F.R. § 
3.655 (2003).  



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).






